        Case 3:20-cv-06018-MMC Document 93 Filed 08/17/21 Page 1 of 4




 1 Jennifer C. Pizer (CA Bar No. 152327)                     Jeffrey B. Dubner (DC Bar No. 1013399)
   Lambda Legal Defense and Education Fund                   (admitted pro hac vice)
 2 4221 Wilshire Blvd., Suite 280                            Kristen Miller (DC Bar No. 229627)
   Los Angeles, CA 90010                                     (admitted pro hac vice)
 3
   (213) 590-5903                                            Sean A. Lev (DC Bar. No. 449936)
 4 jpizer@lambdalegal.org                                    (admitted pro hac vice)
                                                             Democracy Forward Foundation
 5 M. Currey Cook (NY Bar No. 4612834)                       P.O. Box 34553
   (admitted pro hac vice)                                   Washington, DC 20043
 6 Lambda Legal Defense and Education Fund                   jdubner@democracyforward.org
                   th
 7 120 Wall St., 19 Fl.                                      kmiller@democracyforward.org
   New York, New York 10005                                  slev@democracyforward.org
 8 ccook@lambdalegal.org                                     Telephone: (202) 448-9090
   Telephone: (212) 809-8585
 9                                                           Kathryn E. Fort (MI Bar No. 69451)
   Sasha Buchert (OR Bar No. 070686)                         (admitted pro hac vice)
10 (admitted pro hac vice)                                   Michigan State University College of Law
11 Lambda Legal Defense and Education Fund                   Indian Law Clinic
   1776 K Street, N.W., 8th Floor                            648 N. Shaw Lane
12 Washington, DC 20006-2304                                 East Lansing, M.I. 48824
   Sbuchert@lambdalegal.org                                  fort@msu.edu
13 Telephone: (202) 804-6245                                 Telephone: (517) 432-6992
14 Counsel for Plaintiffs                                    Counsel for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
17
   CALIFORNIA TRIBAL FAMILIES COALITION,                        Case No. 3:20-cv-6018-MMC
18 YUROK TRIBE, CHEROKEE NATION, FACING

19 FOSTER CARE IN ALASKA, ARK OF
   FREEDOM ALLIANCE, RUTH ELLIS CENTER,
20 and TRUE COLORS, INC.,

21                 Plaintiffs,
                        v.                                      STIPULATION AND [PROPOSED]
22
                                                                ORDER TO ENLARGE BRIEFING
23 ALEX AZAR, in his official capacity as Secretary of          SCHEDULE
   Health and Human Services, LYNN A. JOHNSON,
24 in her official capacity as Assistant Secretary for the
   Administration for Children and Families, U.S.
25 DEPARTMENT OF HEALTH AND HUMAN
   SERVICES, and ADMINISTRATION FOR
26
   CHILDREN AND FAMILIES,
27
                    Defendants.
28
     STIPULATION AND [PROPOSED] ORDER TO
     ENLARGE BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
        Case 3:20-cv-06018-MMC Document 93 Filed 08/17/21 Page 2 of 4




 1          Pursuant to this Court’s Standing Order (ECF No. 38-1) and Local Civil Rules 6-2 and 7-

 2 12, the Parties hereby stipulate to and respectfully request entry of a Court order enlarging the

 3
     time for summary judgment briefing consistent with the following schedule:
 4
                x   Defendants’ combined opposition to Plaintiffs’ motion and cross-motion for
 5                  summary judgment is due September 15, 2021.
 6              x   Plaintiffs’ combined reply in support of their motion and opposition to Defendants’
                    cross-motion is due September 29, 2021.
 7

 8              x   Defendants’ reply in support of their motion is due October 13, 2021.

 9              x   If Defendants seek another extension of summary judgment briefing, they shall do
10                  so by no later than September 3, 2021. If Plaintiffs oppose any such request, the
11                  parties shall instead file a joint submission by no later than September 3, 2021.
12          This is the sixth time modification request by the Parties. As discussed in the prior
13 request, the Parties had been negotiating a resolution to this action. Those discussions have

14 reached an impasse. To that end, the Parties stipulate and respectfully request that the Court enter

15 the proposed stipulated schedule. The Parties respectfully submit that proceeding this way would

16 present the most efficient use of the Court’s and the Parties’ resources.

17          IT IS SO STIPULATED.
18 Dated: August 16, 2021                         Respectfully submitted,
19                                                By: /s/ Kristen Miller
                                                  Jeffrey B. Dubner (DC Bar No. 1013399)
20
                                                  (admitted pro hac vice)
21                                                Kristen Miller (D.C. Bar. No. 229627)
                                                  (admitted pro hac vice)
22                                                Sean A. Lev (D.C. Bar. No. 449936)
                                                  (admitted pro hac vice)
23                                                Democracy Forward Foundation
24                                                P.O. Box 34553
                                                  Washington, DC 20043
25                                                jdubner@democracyforward.org
                                                  kmiller@democracyforward.org
26                                                slev@democracyforward.org
                                                  Telephone: (202) 448-9090
27

28
                                                  Jennifer C. Pizer (CA Bar. No. 152327)
      STIPULATION AND [PROPOSED] ORDER TO             1
      ENLARGE BRIEFING SCHEDULE
      Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 93 Filed 08/17/21 Page 3 of 4




 1                                         Lambda Legal Defense and Education Fund
                                           4221 Wilshire Blvd., Suite 280
 2                                         Los Angeles, CA 90010
                                           (213) 590-5903
 3
                                           jpizer@lambdalegal.org
 4
                                           M. Currey Cook (NY Bar No. 4612834)
 5                                         (admitted pro hac vice)
                                           Lambda Legal Defense and Education Fund
 6                                         120 Wall St., 19th Fl.
 7                                         New York, New York 10005
                                           ccook@lambdalegal.org
 8                                         Telephone: (212) 809-8585

 9                                         Sasha Buchert (Oregon Bar No. 070686)
                                           (admitted pro hac vice)
10                                         Lambda Legal Defense and Education Fund
11                                         1776 K Street, N.W., 8th Floor
                                           Washington, DC 20006-2304
12                                         Sbuchert@lambdalegal.org
                                           Telephone: (202) 804-6245
13
                                           Kathryn E. Fort (MI Bar No. 69451)
14                                         (admitted pro hac vice)
15                                         Michigan State University College of Law
                                           Indian Law Clinic
16                                         648 N. Shaw Lane
                                           East Lansing, M.I. 48824
17                                         fort@msu.edu
                                           Telephone: (517) 432-6992
18

19                                         Counsel for Plaintiffs

20
     Dated: August 16, 2021                Respectfully submitted,
21
                                           STEPHANIE M. HINDS
22
                                           Acting United States Attorney
23
                                           /s/ Emmet P. Ong
24                                         EMMET P. ONG
                                           Assistant United States Attorney
25
                                           Counsel for Defendants
26

27

28
     JOINT STIPULATED REQUEST TO ENLARGE       2
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 93 Filed 08/17/21 Page 4 of 4




 1                                     [PROPOSED] ORDER

 2         Pursuant to stipulation of the parties, IT IS SO ORDERED.

 3
          August 17, 2021
 4 DATED:__________________

 5
                                                           HON.
                                                           HON
                                                           HON. M
                                                             N. MAXINE
                                                                  AXINE M. CHESNEY
                                                                               CHESNEY
 6                                                          United States District Judge
                                                            Un

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED REQUEST TO ENLARGE           3
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
